400 F.2d 335
Thomas Ewell MAZE, Appellant,v.UNITED STATES of America, Appellee.
No. 25656.
United States Court of Appeals Fifth Circuit.
Sept. 23, 1968.

Thomas Ewell Maze, pro se.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss., for appellee.
Before RIVES, WISDOM and SIMPSON, Circuit Judges.
PER CURIAM:


1
Maze appeals from the lower court's denial of his motion under Title 28, U.S.C., Section 2255, to vacate his sentence.  The district judge, held a full hearing and made complete findings of fact.


2
The appellant was sentenced to five years in prison on July 25, 1967, on a plea of guilty to transporting a stolen motor vehicle in interstate commerce in violation of Title 18, U.S.C., Section 2312.  The plea of guilty had been entered after waiver of counsel.  Appellant asserted by his motion that he was not advised of his right to counsel, that he was coerced into pleading guilty without benefit of counsel because of promises made to him by an F.B.I. agent and a U.S. Deputy Marshal that he would receive a lighter sentence than that imposed and that he was discriminated against because he received a longer sentence than his codefendant.


3
The length of the sentence imposed was a matter solely for the exercise of the trial court's judgment and discretion.  The other grounds presented only questions of fact so that to prevail on this appeal appellant would have to demonstrate that the findings below were clearly erroneous.  Rule 52(a), F.R.Civ.P.  To the contrary we conclude that the trial court's findings of fact are amply supported by the evidence.


4
The appellant's brief is long since overdue but despite generous extensions has not been filed.1  Under the circumstances, no useful purpose would be served by further extension of the time for briefing, or further consideration of this appeal.  The judgment below is summarily


5
Affirmed.



1
 See this Court's Local Rule 9(c)2., effective July 1, 1968